                                  UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

KENNETH P. KELLOGG, et al.,                                  )
                                                             )
                                     Plaintiffs,             )
                                                             )
v.                                                           )    Case No. 18-2408-JWL
                                                             )
WATTS GUERRA, LLP, et al.,                                   )    MDL 14-md-2591-JWL
                                                             )
                                     Defendants.             )


                                                     ORDER

         On March 3, 2020, the undersigned U.S. Magistrate Judge, James P. O’Hara,

entered an order sanctioning plaintiffs and resetting pretrial deadlines (ECF No. 308). The

order required the parties to meet for a Fed. R. Civ. P. 26(f) planning conference and then

to submit a completed, joint planning-meeting report to the undersigned’s chambers by

April 8, 2020. On April 7, 2020, plaintiffs submitted what they titled a planning-meeting

report, but which addressed none of the planning factors set out in Fed. R. Civ. P.

16(c)(2)(A)-(P) or Rule 26(f)(3)(A). Later on April 7, 2020, defendants filed a motion to

dismiss this action due to plaintiffs’ disregard of court orders, particularly the March 3,

2020 order requiring participation in case scheduling (ECF No. 328).

         In light of plaintiffs’ report and defendants’ motion, the court finds it imprudent to

proceed with the scheduling conference set for April 15, 2020. That conference is hereby


                                                       1
O:\14-MD-2591-JWL, Syngenta\18-2408-JWL-re327.docx
cancelled; it will be reconvened, if necessary, once defendants’ new motion for sanctions

is decided. Because the motion for sanctions seeks a dispositive remedy, any response is

due by April 28, 2020.

         IT IS SO ORDERED.

         Dated April 9, 2020, at Kansas City, Kansas.

                                                          s/ James P. O=Hara
                                                         James P. O=Hara
                                                         U.S. Magistrate Judge




                                                     2
O:\14-MD-2591-JWL, Syngenta\18-2408-JWL-re327.docx
